DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 03/28/2022, is acknowledged.  Amendments to the specification have been entered.  .
Claims 13-16, 18-31 are pending in this action.  Claims 17, 32, 33 have been cancelled.  Claims 1-12 have been cancelled previously.  Claims 13, 15-16, 20-26, 28 have been amended.  Claims 13-16 and 18-31 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/JP2019/005704, filed February 15, 2019, which claims benefit of foreign priority to JP2018-026095, filed February 16, 2018.  
No English translation of the certified copy of priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 and 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13, 21 are indefinite, because said claims recite both a system/device/apparatus and a method for using it (i.e., rotating a container and a stirring blade, wherein the container has a scraper).  To this point, it is noted that the system/device/apparatus claims that recite "an input means" and require a user to use the input means are indefinite, because it is unclear whether infringement occurs when one creates a system/device/apparatus that allows the user to use the input means, or whether infringement occurs when the user actually uses the input means.  As a result of the combination of two separate statutory classes of invention, a manufacturer or seller of the claimed system/device/apparatus would not know from the claims whether it might also be liable for contributory infringement, because a buyer or user of the apparatus later performs the claimed method of using the apparatus.  Such claims are not sufficiently precise to provide competitors with an accurate determination of the metes and bounds of protection involved and are ambiguous.  MPEP 2173.  Clarification is required.  
Claims 15 and/or 25 recite the limitations “shell thickness of particle is not less than 10 µm” (Claim 15) and/or “shell thickness is not less than 15 µm” (Claim 25) that are unclear and indefinite.  In the present case, it is noted that where a claimed value (i.e., shell thickness of particle) varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear.  Clarification is required.
Claims 28 and 29 recite the limitations “aminoalkylmethacrylate copolymer RS” (Clam 28) and/or “methacrylic acid copolymer L”, “methacrylic acid copolymer LD”, “dried methacrylic acid copolymer LD” (claim 29).  As stated previously, said compounds are identified in the instant specification by the trade names, i.e., Eudragit RSPO, Eudragit L100, Eudragit L30D-55, Eudragit L100-55.  To this point, it is noted that the claim scope is uncertain since the trademark/trade name cannot be used properly to identify any particular material or product.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  A trademark/trade name/product name is used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.   Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  In the present case, the trademark/trade name/product name is used to identify/describe polymers that can be used in the disclosed method.  Clarification is required.  
Claims 14, 16, 18-20, 22-24, 26-27, 30-31 are rejected as being dependent on rejected independent claim 13 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 18-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kobiki et al., US 2015/0297520 (cited in IDS; hereinafter referred to as Kobiki), in view of Jenkins, US 2008/0029039.
Kobiki teaches a method of preparation of hollow particles comprising a hollow and a shell comprising a medicament and a polymer, wherein that said method includes preparing a powder mixture containing the medicament and the polymer, and spraying a solvent capable of dissolving said polymer (Claims 60-63; Abstract; Para. 0092 as applied to claims 13, 18, 22, 24).  Kobiki teaches that the polymer is mixed in a powdery condition with a medicament and then granulated while adding (e.g., spraying) a solvent; whereas a part of the polymer or the medicament may be used by dissolving or suspending in a solvent (Para. 0084; 0098 as applied to claims 13, 19, 20, 23).
Kobiki teaches that said hollow particles have:  (i) a volume ratio of the hollow relative to the whole particle having a value of 1%-50% (Claim 33; Para. 0024 as applied to claims 14, 25);  (ii)  a hollow having a diameter of not less than 10 µm (Claim 34, 43; Para. 0024);  (iii)  a shell thickness of not less than 15 μm (Claim 33; Para. 0024 as applied to claims 15, 25).  
Kobiki teaches that one can use a water-soluble polymer, a water-insoluble polymer, an enteric polymer, a gastric soluble polymer and a biodegradable polymer (Claim 25; Para. 0024, 0071-0075 as applied to claim 26), e.g., such as: 
a water-soluble polymer selected from the group consisting of methylcellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, hydroxyethyl cellulose, hydroxymethyl cellulose, carboxymethyl cellulose, polyvinylpyrrolidone, polyvinyl alcohol, copolyvidone, polyethylene glycol, polyvinyl alcohol-acrylic acid-methyl methacrylate copolymer, vinyl acetate-vinylpyrrolidone copolymer, polyvinyl alcohol-polyethylene glycol-graft copolymer, pregelatinized starch, dextrin, dextran, pullulan, alginic acid, gelatin, pectin, and a mixture of thereof (Claim 36; Para. 0024, 0071 as applied to claims 26, 27);
a water-insoluble polymer selected from the group consisting of ethylcellulose, acetyl cellulose, aminoalkylmethacrylate copolymer RS, ethyl acrylate-methyl methacrylate copolymer dispersion, vinyl acetate resin, and a mixture thereof (Claim 37; Para. 0024, 0072 as applied to claims 26, 28);
an enteric polymer selected from the group consisting of hydroxypropyl methylcellulose acetate succinate, hydroxypropyl methylcellulose phthalate, methacrylic acid copolymer L, methacrylic acid copolymer LD, dried methacrylic acid copolymer LD, methacrylic acid copolymer S, methacrylic acid-acrylic acid n-butyl copolymer, and a mixture thereof (claim 38; Para. 0024, 0073 as applied to claims 26, 29); and 
an additive selected from the group consisting of filler, binder, sweetening agent, corrigent, smell masking agent, flavor, fluidizer, antistatic agent, colorant, disintegrant, lubricant, plasticizer, anticoagulant and coating agent (Claims 41, 49; Para. 0024 as applied to claims 30, 31). 
Kobiki teaches that the polymer starting material has an average particle size of not less than 5-fold that of the medicament (Claims 60, 62; Abstract; Para. 0024 as applied to claim 16).  
Kobiki teaches pharmaceutical compositions comprising a plurality of said hollow particle (Claim 56; Para. 0024, 0151), wherein said compositions can be used for producing tablets, capsules, granules (Claims 59; Para. 0152).
Kobiki provides several examples of preparing hollow particles by mixing components in a granulation container under controlled blade rotation speed and chopper rotation speed for controlling particle homogeneity, size and/or size distribution (Examples; Tables 2, 3, 7, 10, 13, 19, 22, 25, 29, 32, 35).
Kobiki does not specifically teaches adding the solvent dropwise (claim 13), and also does not teach the use of container comprising a scraper (Claims 13, 21).  
Jenkins teaches a method for producing hollow particles from a powder comprising a multitude of components (i.e., active agents, carboxymethylcellulose, polyvinyl alcohol, starch, etc.), wherein said method includes applying a droplet of a liquid (e.g., water) to a bed of powder (Abstract; Para. 0002, 0011-0014, 0018-0029, 0095).  Jenkins teaches that one can control said agglomeration process by controlling such variables as pan/container speed, scraper type and configuration, ingredient selection for providing desired particle size distribution (Para. 0292, 0293, 0297).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a solvent dropwise to a powder as well as to control stirring speed, and/or to use a scraper as taught by Jenkins preparing hollow particles as taught by Kobiki.  One would do so with expectation of beneficial results, because cited prior art teaches that said approach can be used for providing hollow particles with desired/controllable particle size and/or particle size distribution.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0045825 (cited in IDS) - teaches granulated products and methods for producing the same, and also teaches controlling mixing of raw materials by controlling mixing speed (e.g., rotation numbers as a stirring speed), stirring temperature, stirring time, etc. for providing a granulated product showing a high uniformity of the particle diameter.  
US 2018/0228733 (cited in IDS) – teaches preparation of hollow particles by mixing components in a granulation container under controlled blade rotation speed and chopper rotation speed, and/or adding a solvent by spraying or dropwise for controlling particle homogeneity, size and/or size distribution.

Response to Arguments
Applicant's arguments, filed on 03/28/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments and references have been added to the rejection to address newly introduced amendments and/or to clarify the position of the examiner.  Applicant is advised to clarify the claimed method and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application is condition for allowance. 

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615